United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE NAVY, BUREAU OF
MEDICINE & SURGERY, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0830
Issued: September 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 9, 2019 appellant filed a timely appeal from a March 6, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 6, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty, as alleged.
FACTUAL HISTORY
On January 18, 2019 appellant, then a 46-year-old registered dental hygienist, filed an
occupational disease claim (Form CA-2) alleging that due to repetitive motion and position over
time he developed a cervical herniated disc while in the performance of duty. He identified
December 26, 2018 as the date he first realized that his condition was caused or aggravated by
factors of his federal employment. Appellant stopped work on December 26, 2018 and returned
to modified work on December 27, 2018.
Appellant submitted a December 26, 2018 work status report from Dr. Avelina Sandoval,
a Board-certified family medicine physician, who related that appellant was able to perform
modified duty until January 9, 2019.
In a January 7, 2019 report, Dr. Nena M. Rocha, a Board-certified family medicine
physician, diagnosed moderate-to-mild cervical degenerative changes based on her review of an
x-ray. She noted that appellant worked as a dental hygienist, but that he was currently unable to
hold instruments to perform his employment duties. Dr. Rocha expressed concern that his current
symptoms might be caused by nerve impingement and recommended he avoid repetitive motion
to prevent aggravation of his symptoms.
A January 8, 2019 magnetic resonance imaging scan revealed multilevel cervical
degenerative disc disease.
OWCP also received a January 14, 2019 consultation report signed by Annette RamoHaggan, a nurse practitioner, cosigned by Dr. Daniel V. White, a Board-certified neurosurgeon,
diagnosing C4-5 herniated disc with moderate stenosis and severe bilateral foraminal stenosis and
severe C5-6 stenosis and severe bilateral foraminal stenosis.
In a February 1, 2019 development letter, OWCP advised appellant of the factual and
medical deficiencies of his claim and instructed him as to the additional information necessary to
establish his claim. It also included a questionnaire which inquired as to the work factors which
he believed caused him to sustain an occupational disease and asked that he describe the frequency
and duration of the identified factors. Appellant was afforded 30 days to submit additional
evidence and respond to OWCP’s inquiries.
In response to OWCP’s request appellant submitted a February 25, 2019 report from
Dr. F. Kevin Yoo, a Board-certified neurosurgeon, who provided examination findings, reviewed
diagnostic tests and diagnosed subtle evidence of cervical myelopathy, very large C4-5 disc
herniation, and severe stenosis from a C5-6 disc osteophyte complex. Dr. Yoo related that
appellant believed that his condition had been caused by having his neck in certain positions for
extended periods of time as a dental hygienist on December 26, 2018.

2

By decision dated March 6, 2019, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that he sustained an injury in the
performance of duty, as no clarifying statement regarding the duties he believed caused or
aggravated his condition had been submitted. As such, it concluded that the requirements had not
been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”7 To establish that an injury was
sustained in the performance of duty in an occupational disease claim, a claimant must submit:
(1) a factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; (2) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the identified employment
factors.8
The employee’s burden of proof includes the submission of a detailed description of the
employment factors or conditions, which he or she believes caused or adversely affected a
condition for which compensation is claimed.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he sustained
an injury in the performance of duty.
3

Supra note 1.

4

T.W., Docket No. 18-0788 (issued July 22, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

T.W., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); Gary J. Watling, 52 ECAB 278 (2001); Elaine
Pendleton, 40 ECAB 1143 (1989).
6

T.W., id.; K.M., Docket No. 15-1660 (issued September 16, 2016); Delores C. Ellyett, 41 ECAB 992 (1990).

7

20 C.F.R. § 10.5(q).

8

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345 (1989).

9

T.W., supra note 4; J.C., Docket No. 16-1663 (issued January 18, 2017); Lori A. Facey, 55 ECAB 217 (2004).

3

To establish a claim for compensation in an occupational disease claim, an employee must
submit a statement which identifies the factors of employment believed to have caused his or her
condition.10 Appellant failed to provide sufficient detail to establish that, an occupational exposure
occurred as alleged because he did not adequately describe the circumstances of his injury, the
duties he was performing which caused his injury or the mechanism of injury.11
In a February 1, 2019 development letter, OWCP requested that appellant respond to its
questionnaire and provide detailed information concerning the job activities he believed
contributed to his alleged cervical injury. While it received a February 25, 2019 medical report
from Dr. Yoo noting that appellant attributed his condition to repetitive motion from his dental
hygienist position, there is no information from appellant describing the specific employmentrelated activities which he believed contributed to his condition and the amount of time he spent
engaging in such activities.12 Absent this evidence, as was requested in the questionnaire sent to
appellant, it cannot be determined whether the history of injury provided in the medical evidence
of record corresponds with his alleged injury.
The Board finds that the record lacks sufficient factual evidence to establish the specific
details of how the claimed injury occurred. As appellant has not established the factual aspect of
his claim, the medical evidence regarding causal relationship need not be addressed.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty, as alleged.

10

E.V., Docket No. 19-0447 (issued June 25, 2019); H.O., Docket No. 17-1176 (issued November 27, 2018).

11

Id.

12

L.W., Docket No. 19-0196 (issued July 2, 2019); D.C., Docket No. 18-0082 (issued July 12, 2018).

13

L.W., id.; V.F., 58 ECAB 321 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the March 6, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 20, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

